Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-19, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the system of independent claim 19, and the non-transitory tangible computer medium of independent claim 23.  The prior art is particularly deficient regarding receiving occurrence data pertaining to the discrete occurrence and storing at least a portion of the occurrence data in an occurrence record; receiving evidence data comprising at least a video data portion and a metadata portion of the evidence recorded by the camera and storing it in an evidence record; associating information stored in the evidence record with information stored in the occurrence record based on a correspondence of at least two criteria including a first criterion of time; identifying, based on said associating, a first image data portion of the evidence recorded by the camera that is related to the discrete occurrence while excluding a second image data portion of the evidence recorded by the camera that is unrelated to the discrete occurrence; and granting access to the first image data portion of the evidence recorded by the camera that is related to the discrete occurrence while excluding access to the second image data portion of the evidence recorded by the camera that is unrelated to the discrete occurrence based on access permission of a user to access the occurrence data pertaining to the discrete occurrence.  Claims 2-7 and 9-18 are dependent upon claim 1, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482